 

Exhibit 10.4

 

Aspirational Consumer Lifestyle Corp.
1 Kim Seng Promenade
#18-07/12 Great World City
Singapore 237994

 

September 22, 2020

 

Aspirational Consumer Lifestyle Sponsor LLC
1 Kim Seng Promenade
#18-07/12 Great World City
Singapore 237994

 

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This Administrative Services Agreement (this “Agreement”) by and between
Aspirational Consumer Lifestyle Corp. (the “Company”) and Aspirational Consumer
Lifestyle Sponsor LLC (the “Provider”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on the New York Stock Exchange (the “NYSE”) (the “Listing
Date”) and continuing until the earlier of the consummation by the Company of an
initial business combination and the Company’s liquidation (in each case as
described in the Registration Statement on Form S-1 (File No. 333-248592) filed
with the Securities and Exchange Commission) (such earlier date hereinafter
referred to as the “Termination Date”), the Provider shall make available to the
Company, at 1 Kim Seng Promenade, #18-07/12 Great World City, Singapore 237994
(or any successor location or other existing office locations of the Provider or
any of its affiliates), certain office space, administrative and support
services as may be reasonably requested by the Company. In exchange therefor,
the Company shall pay the Provider the sum of $10,000 per month on the Listing
Date and continuing monthly thereafter until the Termination Date.

 

The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 



 

 

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

[Signature page follows]

 



 

 

 

  Very truly yours,       ASPIRATIONAL CONSUMER LIFESTYLE CORP.       By: /s/
Ravi Thakran     Name: Ravi Thakran     Title: Chief Executive Officer

  

AGREED TO AND ACCEPTED BY:       Aspirational Consumer Lifestyle Sponsor LLC    
  By: /s/ Ravi Thakran     Name: Ravi Thakran     Title: Manager  

 

[Signature Page to Administrative Services Agreement]

 



 

 